Exhibit 10.1

CONFORMED COPY

WEBMD HEALTH CORP.

395 Hudson Street

New York, New York 10014

September 16, 2016

Mr. David Schlanger

c/o WebMD Health Corp.

395 Hudson Street

New York, New York 10014

Dear David:

As discussed, this letter agreement (this “Agreement”) sets forth our mutual
agreement regarding the terms of your departure from WebMD Health Corp., a
Delaware corporation (the “Company”).

1. Termination. Your employment with the Company and its subsidiaries and
affiliates is terminated in all capacities as of September 16, 2016 (the
“Departure Date”). You hereby acknowledge that you no longer serve as Chief
Executive Officer of the Company, or in any other officer positions,
directorships and positions that you currently hold with the Company or its
subsidiaries or affiliates as of the Departure Date. Except as otherwise
provided under this Agreement, from and after the Departure Date, you are
relieved and shall have no further obligation to either perform any duties or
responsibilities or render any services for or on behalf of the Company or its
subsidiaries or affiliates whether under your employment agreement with the
Company, dated as of May 7, 2013, as amended (the “Employment Agreement”) or
otherwise; provided that you will reasonably assist the Company in transitioning
your responsibilities, which assistance may include your participation in
telephone calls or meetings with clients and customers.

2. Severance Benefits. Subject to your execution of this Agreement, including
your delivery and non-revocation of the Release set forth on Exhibit A (the
effective date of the release is hereinafter referred to as the “Effective
Date”), the Company will provide you with the following severance payments and
benefits:

(a) Severance. The Company will pay you as severance your base salary at the
current annual rate of $525,000.00 (the “Base Salary”) for a period of one year
commencing on the Departure Date (the “Applicable Period”). Subject to your
continued compliance with the

 

1



--------------------------------------------------------------------------------

Release Agreement and Sections 6, 7, 8 and 9 of this Agreement, the Base Salary
will continue to be paid during the Applicable Period pursuant to the Company’s
normal payroll practices. Subject to Section 11(f) below, payment of the
severance shall commence on the first payroll date that occurs in the first
month that begins at least 60 days after the Departure Date (but which may be
accelerated by no more than 30 days) and such first payment shall include those
amounts that would have been paid if the payments had begun on the Departure
Date.

(b) 2016 Bonus. Subject to your continued compliance with the Release Agreement
and Sections 6, 7, 8 and 9 of this Agreement, you will receive your annual bonus
in respect of 2016 as determined by the Compensation Committee of the Company’s
Board of Directors, in its final, binding and conclusive discretion, in
accordance with the terms of the Company’s 2016 annual bonus plan at the time
that annual bonuses are regularly paid to other executive officers of the
Company, but in no event later than March 15, 2017.

(c) Reimbursement for Certain Benefits. You may elect to continue your health,
dental or vision benefits after the Departure Date pursuant to the requirements
of the Consolidated Omnibus Reconciliation Act of 1985, as amended (“COBRA”),
whether or not you execute this Agreement. You will be notified of the right to
continue coverage under COBRA by the Company by separate letter. Should you
timely elect to participate in COBRA coverage, subject to your execution of this
Agreement and continued compliance with the Release Agreement and Sections 6, 7,
8 and 9 of this Agreement, the Company will reimburse you (which reimbursement
will be treated as a taxable bonus) for that portion of the cost of your COBRA
premium for the same type of coverage as you had with the Company for the
Applicable Period that it would have paid if you were an active employee, or, if
earlier, until such time as you are no longer eligible for COBRA or are
otherwise eligible for comparable coverage with a subsequent employer, which
reimbursement shall be made within 30 days after you provide evidence of your
payment of such premiums, which evidence shall be provided no later than 30 days
after payment. You shall promptly notify the Company if you become eligible for
comparable coverage with another employer. The Company will also pay you an
additional tax “gross up” payment to cover all estimated applicable local, state
and federal income and payroll taxes imposed on you with respect to the
reimbursement described in this Section 2(c), such that, after payment of such
taxes, you will receive the full amount of the reimbursement.

(d) Supplemental Bonus Payment. Subject to your continued compliance with the
Release Agreement and Sections 6, 7, 8 and 9 of this Agreement, you will receive
payment of $210,000, less applicable withholding, reflecting the amount
contributed to the 2015 Supplemental Bonus Trust. Such payment will be made to
you within ten (10) days following the Effective Date.

(e) Company Stock Options. Pursuant to the stock option agreements and the plan
documents governing such grants, the vesting of your stock options will cease on
the Departure Date and any right to exercise any vested stock options will be as
set forth in the applicable stock option agreement and plan, except as set forth
below in this subparagraph. With respect to your option grants dated August 11,
2013 and March 25, 2015, subject to your continued compliance with the Release
Agreement and Sections 6, 7, 8 and 9 of this Agreement, on the next vesting date
of each such grant, you shall vest in a pro-rata portion of the number of
options to purchase shares of the Company’s common stock (the “Common Stock”)
subject to

 

2



--------------------------------------------------------------------------------

such option grants, such that you shall vest (i) on March 25, 2017 in 20,000 of
the 40,000 options that would have vested on March 25, 2017, and the
post-termination exercise period in respect of those options will begin on
March 25, 2017, and (ii) on August 11, 2017 in 6,250 of the 75,000 options that
would have vested on August 11, 2017, and the post-termination exercise period
in respect of those options will begin on August 11, 2017. All remaining
unvested options to purchase Company Common Stock held by you shall be forfeited
as of the Departure Date.

(f) Restricted Stock. Pursuant to the restricted stock agreements and the plan
documents governing such grants, vesting of your shares of restricted Common
Stock will cease on the Departure Date, except as set forth below in this
paragraph. Subject to your continued compliance with the Release Agreement and
Sections 6, 7, 8 and 9 of this Agreement, a pro-rata portion of the shares of
restricted Common Stock that are scheduled to vest on March 25, 2017 (10,000 of
the 20,000 restricted shares that would have vested on March 25, 2017) and
August 11, 2017 (1,042 of the 12,500 restricted shares that would have vested on
August 11, 2017) shall be deemed vested on the Departure Date, provided that you
may not sell, transfer or pledge such shares until the applicable scheduled
vesting date and the Company will hold such shares until the applicable
scheduled vesting date. The Company will withhold from the shares of restricted
Common Stock that will vest pursuant to this paragraph that amount of shares
necessary to satisfy the minimum tax withholding obligations. All remaining
unvested shares of restricted Common Stock held by you shall be forfeited as of
the Departure Date.

3. Accrued Salary and Vacation; Expenses.

(a) Accrued Salary and Vacation. All your accrued but unpaid Base Salary as of
the Departure Date will be paid to you promptly in accordance with applicable
law, and your accrued but unused vacation as of the Departure Date, as reflected
in the Company’s time off reporting system, will be paid to you in accordance
with applicable law and the Company’s vacation policy. You are entitled to these
amounts (less all applicable withholding and other authorized deductions)
whether or not you sign this Agreement.

(b) Expense Reimbursements. You agree that, within thirty (30) days of the
Departure Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through your last day of
active employment, if any, for which you seek reimbursement.

4. Retirement Plan. You will be entitled to receive your vested, accrued
benefits under the Company’s 401(k) plan in accordance with the terms and
conditions of such plan.

5. No Other Compensation or Benefits. Except as otherwise specifically provided
herein, you will not be entitled to any compensation or benefits or to
participate in any past, present or future employee benefit programs or
arrangements of the Company or its subsidiaries or affiliates on or after the
Departure Date.

6. Covenants and Agreements. The provisions of (i) the Trade Secret and
Proprietary Information Agreement that is attached as Annex B to the Employment
Agreement, and (ii) all other agreements you have signed containing covenants
regarding non-disclosure of

 

3



--------------------------------------------------------------------------------

confidential/proprietary information and/or restrictions on solicitation or
competition, including those annexed as part of an equity agreement or
compensation plan (collectively, the “Restrictions”) shall remain in full force
and effect and shall govern all periods prior to and following the Effective
Date.

7. Cooperation. From and after the date hereof, you will (i) cooperate in all
reasonable respects (after taking into account any employment obligations you
may have) with the Company, its subsidiaries and affiliates and its directors,
officers, attorneys and experts in connection with the conduct of any action,
proceeding, investigation or litigation involving the Company, or any of its
subsidiaries or affiliates, including any such action, proceeding, investigation
or litigation in which you are called to testify and (ii) promptly respond to
all reasonable requests by the Company and its subsidiaries and affiliates
relating to the business, including providing information concerning actual or
prospective customers of the Company or any subsidiary or affiliate that may be
in your possession. If you receive a subpoena or other request for information,
you agree to provide the Company with prompt notice of the subpoena or request
so that the Company may take appropriate action to avoid or contest disclosure.
The Company shall reimburse your reasonable, documented out-of-pocket expenses
incident to providing such cooperation or response. Nothing contained in this
Agreement (specifically including, without limitation, the provisions of this
Section 7 or Section 9 of this Agreement) shall prohibit or restrict you from
participating in a governmental investigation or from providing truthful
information in response to any lawfully issued subpoena, or an inquiry or
investigation conducted by a governmental or regulatory agency.

8. Return of Property. You will have thirty (30) days following the Departure
Date to return to the Company all property of the Company and its subsidiaries
and affiliates in your possession and all property made available to you in
connection with your employment by the Company, including, without limitation,
any and all records, manuals, customer lists, notebooks, computers, phones,
PDAs, computer programs and files, papers, electronically stored information and
documents (and all copies thereof) kept or made by you in connection with your
employment; provided that, notwithstanding anything to the contrary in this
Section 8, you will be entitled to retain (i) papers and other materials and
correspondence of a personal nature, including, but not limited to, photographs,
personal correspondence, personal diaries, personal calendars and rolodexes,
(ii) information showing your equity awards or other compensation, or relating
to expense reimbursements, (iii) compensation information that you reasonably
believe may be needed for your own tax purposes and (iv) copies of employee
benefit and compensation plans, programs, agreements and other arrangements of
the Company or any of its affiliates in which you were a participant or covered.
For thirty (30) days following the Departure Date, you will continue to have
access to your Company computer, cell phone and to your Company e-mail account
solely for the purposes of transitioning your personal matters conducted thereon
from the Company’s email account. To the extent that you access Company
information during that time period, you agree to keep all such information
confidential and not to use it for any purpose whatsoever. You agree that the
Company shall bear no responsibility for your personal matters related to your
emails on the Company server.

9. Non-disparagement. You agree to refrain from making, directly or indirectly,
now or at any time in the future: (i) any derogatory comment concerning the

 

4



--------------------------------------------------------------------------------

Company, or its subsidiaries and affiliates or any of its officers, employees,
directors and agents, or (ii) any other comment that could reasonably be
expected to be detrimental to the business or financial prospects of the Company
or any of its subsidiaries and affiliates, to any third person including, but
not limited to: (x) the news or other media, (y) any employees of the Company,
or its subsidiaries or affiliates, or (z) any individual or entity with whom the
Company, or any of its subsidiaries or affiliates has or may reasonably expect
to have a business relationship. Notwithstanding the foregoing, you shall be
permitted to testify truthfully in any court action or proceeding, including any
court action or proceeding to enforce the terms of this Agreement. The Company
will provide any prospective or subsequent employer, or agent thereof,
requesting information about you with only the following information: written
confirmation of your employment and salary and dates of employment with the
Company.

10. Remedies. You agree that a breach of any of the covenants contained in this
Agreement or the Release Agreement will result in material and irreparable
injury to the Company for which there is no adequate remedy at law, that it may
not be possible to measure damages for such injuries precisely and that, in the
event of such a breach or threat thereof, the Company shall be entitled to seek
a temporary restraining order or a preliminary or permanent injunction, or both,
without bond or other security, restraining you from engaging in activities
prohibited by the covenants contained in this Agreement or the Release Agreement
or such other relief as may be required specifically to enforce any of the
covenants contained in this Agreement or the Release Agreement. In the event of
any breach by you of any provision of Section 6, 7, 8 or 9 of the Agreement or
the Release Agreement, in addition to any other remedy available to the Company,
the Company (i) shall cease to have any obligation to continue to make payments
or provide benefits to you under this Agreement, (ii) may recoup any of the
compensation paid under Section 2 hereunder, including, without limitation,
equity compensation and option profit and (iii) you shall be responsible for the
reasonable attorneys’ fees and costs related to the Company’s enforcement of
such provisions.

11. Miscellaneous.

(a) Entire Agreement. This Agreement, the Release Agreement, Annex B to the
Employment Agreement and any other Restrictions, the Indemnification Agreement
(as defined below), and the applicable equity plans and agreements set forth the
entire agreement and understanding of the parties hereto with respect to the
matters covered hereby and supersede and replace any express or implied prior
agreement with respect to the terms of your employment and the termination
thereof which you may have had with the Company or its subsidiaries or
affiliates (including, without limitation, the Employment Agreement except as
specifically provided in this Agreement). This Agreement may be amended only by
a written document signed by the parties hereto.

(b) Governing Law; Consent to Jurisdiction/Venue. This Agreement shall be
governed by and construed for all purposes according to the laws and public
policy of the State of New York, as such laws are applied to agreements entered
into and to be performed entirely within New York between New York residents and
without regard to principles of conflicts of laws. The parties further agree
that any disputes or controversies arising out of or relating to this Agreement
shall be brought in the federal or state courts located in New York, New York.
The language of this Agreement shall be construed as a whole according to its
fair meaning and not strictly for or against any of the parties.

 

5



--------------------------------------------------------------------------------

(c) Withholding. Any payments made or benefits provided to you under this
Agreement will be reduced by all applicable withholding taxes and other
authorized deductions.

(d) No Trust Created. This Agreement constitutes an unfunded promise of the
Company to pay the benefits provided herein and will only be paid from the
general assets of the Company.

(e) Voluntary Assent. You affirm that you have read this Agreement and the
Release Agreement, and understand all of the terms, including the full and final
release of claims set forth in the Release Agreement. You further acknowledge
that you have voluntarily entered into this Agreement and the Release Agreement;
that you have not relied upon any representation or statement, written or oral,
not set forth in this Agreement or the Release Agreement; that the only
consideration for signing this Agreement and the Release Agreement is as set
forth herein; and that this document gives you the opportunity and encourages
you to have this Agreement and the Release Agreement reviewed by your attorney
and/or tax advisor.

(f) Section 409A of the Code. It is intended that this Agreement comply with the
provisions of Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the Treasury regulations relating thereto, or an exemption to
Section 409A of the Code, and it will be considered and interpreted in
accordance with that intent. Any payments that qualify for the “separation pay”
or “short-term deferral” exception or another exception under Section 409A of
the Code shall be paid under the applicable exception. For purposes of the
limitations of nonqualified deferred compensation under Section 409A of the
Code, each payment of compensation under this Agreement shall be treated as a
separate payment of compensation. Despite any contrary provision of this
Agreement, any references to “termination of employment” or the “date of
termination” (or any similar term) shall mean and refer to the date of your
“separation from service,” as that term is defined in Section 409A of the Code
and Treasury Regulation Section 1.409-A1(h). In no event may you directly or
indirectly designate the calendar year of any payment under this Agreement.
Notwithstanding the foregoing, the Company makes no representation or warranty
and shall have no liability to you or to any other person if any payments under
this Agreement are determined to constitute “deferred compensation” subject to
Section 409A, but do not satisfy an exemption from, or the conditions of, that
section. To the extent that any reimbursements or corresponding in-kind benefits
provided to you under this Agreement are determined to constitute “deferred
compensation” subject to Section 409A, such amounts shall be paid or reimbursed
reasonably promptly, but not later than December 31 of the year following the
year in which the expense was incurred, and in any event in accordance with
Treasury Regulation Section 1.409A-3(i)(1)(iv). The amount of any such payments
or expense reimbursements in one calendar year shall not affect the expenses or
in-kind benefits eligible for payment or reimbursement in any other calendar
year, other than an arrangement providing for the reimbursement of medical
expenses referred to in Section 105(b) of the Code, and your right to such
payments or reimbursement of any such expenses shall not be subject to
liquidation or exchange for any other benefit.

 

6



--------------------------------------------------------------------------------

(g) Waiver. The failure of any party to this Agreement or the Release Agreement
to enforce any of the terms, provisions or covenants contained therein shall not
be construed as a waiver of the same or of the right of such party to enforce
the same. Waiver by any party hereto of any breach or default by another party
of any term or provision of this Agreement or the Release Agreement shall not
operate as a waiver of any other breach or default.

(h) Severability. In the event that any one or more of the provisions of this
Agreement shall be held to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remainder of the Agreement shall not in any
way be affected or impaired thereby. Moreover, if any one or more of the
provisions contained in this Agreement shall be held to be excessively broad as
to duration, activity or subject, such provisions shall be construed by limiting
and reducing them so as to be enforceable to the maximum extent allowed by
applicable law.

(i) Descriptive Headings. The paragraph headings contained herein and in the
Release Agreement are for reference purposes only and shall not in any way
affect the meaning or interpretation of this Agreement or the Release Agreement.

(j) Notices. Any notices required or made pursuant to this Agreement or the
Release Agreement will be in writing and will be deemed to have been given when
delivered or mailed by United States certified mail, return receipt requested,
postage prepaid, as follows: David Schlanger at the last home address in the
Company’s records; and

if to the Company:

WebMD Health Corp.

395 Hudson Street

New York, NY 10014

Attention: General Counsel

or to such other address as either party may furnish to the other in writing in
accordance with this Section 11(j). Notices of change of address will be
effective only upon receipt.

(k) Indemnification. You will be entitled to the indemnification rights and
benefits set forth in your indemnification agreement, dated as of May 7, 2013
(the “Indemnification Agreement”).

(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

WEBMD HEALTH CORP. By:   Douglas W. Wamsley   Name:   Douglas W. Wamsley  
Title:   Executive Vice President, Co-General Counsel & Secretary

 

Accepted and Agreed: /s/ David Schlanger David Schlanger

Dated: September 18, 2016

 

8



--------------------------------------------------------------------------------

EXHIBIT A

Release Agreement

This Release Agreement (this “Release Agreement”) is dated as of September 16,
2016 in connection with the termination of your employment with the Company.

1. General Release.

(a) In consideration for the receipt of those payments that are in excess of the
amount required to be paid to you by applicable law, you, on behalf of yourself
and your family, agents, representatives, heirs, executors, trustees,
administrators, attorneys, successors and assigns (the “Releasors”), hereby
irrevocably and unconditionally (i) represent and warrant that you have received
in a timely manner full and complete payment of all amounts due to you under
your employment arrangements with the Company or under any applicable law and/or
in connection with the termination of your employment, both at law and pursuant
to the terms of the employment arrangements and (ii) release, settle, cancel,
acquit, discharge and acknowledge to be fully satisfied, and covenant not to sue
the Company and each of its respective past and/or present subsidiaries,
affiliates, successors and assigns, and each of their respective predecessors,
and past and/or present stockholders, partners, members, directors, managers,
officers, employees, agents or other representatives, and employee benefit plans
of the Company or its affiliates, including, but not limited to, trustees and
administrators of these plans, in each case, in their individual and/or
representative capacities (collectively, the “Releasees”) from any and all
claims, contractual or otherwise, demands, costs, rights, causes of action,
charges, debts, liens, promises, obligations, complaints, losses, damages and
all liability of whatever kind and nature, whether known or unknown, and hereby
waive any and all rights that the Releasors may have, from the beginning of time
up to and including the time of signing this Release Agreement, or that
otherwise may exist or may arise in respect of your employment or separation
from employment with the Company, or is any way connected with or related to any
applicable compensatory or benefit plan, program, policy or arrangement,
including, but not limited to, any claims relating to salaries, benefits,
bonuses, compensation, fringe benefits, social benefits according to any law or
agreement, amounts of director’s insurance, pension fund, provident fund and
education fund, overtime, severance pay, sick pay, recreation payments, vacation
payments, prior notice payments, options or other securities, reimbursement of
expenses and/or any other payments or benefits due to you by any of the
Releasees, as well as any claims arising under any United States federal, state
or local laws, including, but not limited to, any and all claims under Title VII
of the Civil Rights Act of 1964, as amended, the Civil Rights Act of 1991, as
amended, the Age Discrimination in Employment Act of 1967, as amended, the Older
Workers Benefit Protection Act of 1990, the Equal Pay Act, the Americans with
Disabilities Act of 1990, as amended, the Family and Medical Leave Act of 1993,
the Employee Retirement Income Security Act of 1974, as amended, the New York
State Human Rights Law, New York City Human Rights Law, New York Equal Pay Law,
New York Whistleblower Protection Law, New York Law for the Protection of
Persons with a Disability, New York Military Family Leave Law, the New Jersey
Law Against Discrimination, New Jersey Conscientious Employee Protection Act,
New Jersey Family Leave Act, New Jersey Paid Family Leave Law, New Jersey

 

A-1



--------------------------------------------------------------------------------

Equal Pay Act, New Jersey Civil Rights Act, New Jersey Administrative Code and
any and all other United States federal, state or local regulations, ordinances
or public policies, any common law or equity claims, or claims under any policy,
agreement, understanding or promise, written or oral, formal or informal,
between the Company and any of its affiliates and yourself, now or hereafter
recognized, including claims for wrongful discharge, slander and defamation, as
well as all claims for counsel fees and costs; provided, that such released
claims shall not include any claims to enforce your rights under, or with
respect to, (i) any post-termination obligations of the Company expressly
undertaken by the Company under your employment arrangements with the Company
and any obligations of the Company expressly undertaken by the Company under the
letter agreement to which this Release Agreement is attached, (ii) any claims
with respect to any of your rights vested or accrued under any Company
retirement or welfare benefits plans, (iii) any claims for unemployment
compensation or any state disability insurance benefits pursuant to the terms of
applicable state law, (iv) any claims not released under this Release Agreement
that arise after the date of execution of this Agreement or (v) any claims under
your indemnification agreement, dated as of May 7, 2013, or the protections of
any directors’ and officers’ liability policies of the Company.

(b) The Releasors agree not to bring any action, suit or proceeding whatsoever
(including the initiation of governmental proceedings or investigations of any
type) against any of the Releasees hereto for any matter or circumstance
concerning which the Releasors have released the Releasees under this Release
Agreement. Further, the Releasors agree not to encourage any other person or
suggest to any other person that he, she or it institute any legal action
against the Releasees, and you hereby declare, confirm and undertake that, if
the Releasors or anyone else in their name should deliver a claim as mentioned
above you shall reimburse the Releasees and anyone else on their behalf to the
full extent of the sum of the legal expenses and legal fees incurred by them as
a result of any such claim. Notwithstanding the forgoing, this Release Agreement
is not intended to interfere with your right to file a charge with the Equal
Employment Opportunity Commission in connection with any claim you believe you
may have against the Company. The Releasors hereby agree to waive the right to
any relief (monetary or otherwise) in any action, suit or proceeding you may
bring in violation of this Release Agreement, including any proceeding before
the Equal Employment Opportunity Commission or any other similar body or in any
proceeding brought by the Equal Employment Opportunity Commission or any other
similar body on your behalf. This Release Agreement does not limit your right to
receive an award from the Securities and Exchange Commission (the “SEC”) for
information provided to the SEC. You understand that nothing contained in this
Release Agreement limits your rights to communicate with the SEC about possible
securities law violations at the Company, including providing documents or other
information without notice to the Company.

2. Legal Advice; Reliance. You represent and acknowledge that (a) you have been
given adequate time (at least twenty-one (21) days to consider this Release
Agreement (which, by signing this Release Agreement prior to the expiration of
such period, you have expressly agreed to waive) and have been advised to
discuss all aspects of this Release Agreement with your private attorney,
(b) you have carefully read and fully understand all the provisions of this
Release Agreement, (c) you have voluntarily entered into this Release Agreement,
without duress or coercion, and (d) you have not heretofore assigned or
transferred or purported to assign or transfer, to any person or entity, any of
the claims described in Section 1(a), any portion thereof or any interest
therein. You understand that if you request additional time to review the terms
of this Release Agreement, a reasonable extension of time will be granted.

 

A-2



--------------------------------------------------------------------------------

3. Miscellaneous.

(a) No Violation of Law. You agree and acknowledge that this Release Agreement
is not and shall not be construed to be an admission by the Company of any
violation of any United States federal, state or local statute, ordinance or
regulation, or of any duty owed by the Company to you.

(b) Governing Law; Consent to Jurisdiction/Venue. This Release Agreement shall
be governed by and construed for all purposes according to the laws and public
policy of the State of New York, as such laws are applied to agreements entered
into and to be performed entirely within New York between New York residents and
without regard to principles of conflicts of laws. The parties further agree
that any disputes or controversies arising out of or relating to this Release
Agreement shall be brought in the federal or state courts located in New York,
New York. The language of this Agreement shall be construed as a whole according
to its fair meaning and not strictly for or against any of the parties.

(c) Revocation. You may revoke this Release Agreement within seven (7) days
after the date on which you sign this Release Agreement. You understand that
this Release Agreement is not binding or enforceable until such seven (7) day
period has expired. Any such revocation must be made in a signed letter executed
by you and received by the Company at its headquarters no later than 5:00 p.m.,
New York time, on the seventh day after you have executed this Release
Agreement. You understand that if you revoke this Release Agreement, you will
not be entitled to any severance benefits (to the extent not already paid or
provided) under your employment agreement with the Company.

*        *        *         *        *

 

ACCEPTED AND AGREED: /s/ David Schlanger Name: David Schlanger Dated:
September 18, 2016

 

A-3